Citation Nr: 1212346	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.  He is the recipient of the Combat Infantryman Badge and the Purple Heart medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, increased the Veteran's service-connected PTSD to 50 percent disabling, effective September 2008.  The Veteran expresses disagreement with the current disability evaluation.  

In December 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304 (c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran claims that his service-connected PTSD is worse than the current 50 percent evaluation contemplates and contends that a higher evaluation is warranted.  

Review of the record indicates that the Veteran's last VA examination for his service-connected PTSD was in June 2011.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his PTSD, and recent lay statements submitted by the Veteran as well as his own personal testimony at the December 2011 Board hearing, indicate that the Veteran's service-connected PTSD has worsened in severity.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

The Board also notes that at the December 2011 hearing, the Veteran indicated that he was receiving treatment and prescribed medication on a regular basis at the Lyons Campus of the VA New Jersey Health Care System in Lyons, New Jersey.  See hearing transcript, p. 3.  The Board notes that since VA has notice of outstanding potential relevant records, VA has a duty to obtain those records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2011).  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Because VA has notice of the existence of additional VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Turning to the claim for a TDIU, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Upon review of the record, the Board notes that the Veteran originally filed a formal application for a TDIU in June 2010; however, in an October 2010 statement, the Veteran's representative withdrew the claim for a TDIU because the Veteran failed to meet the disability percentage requirements under 38 C.F.R. § 4.16(a).  See the October 2010 statement.  However, at the December 2011 Board hearing, the Veteran reported that he stopped working as a stock trader in 2010 because his service-connected PTSD caused his quality of work to deteriorate.  

As such, the issue of entitlement to a TDIU is raised by the record, and the issue is properly before the Board.  The Board is remanding this matter for further development consistent with the Court decision in Rice, 22 Vet. App. 447 (2009).  In Rice, the Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all health care providers where he has received recent treatment for his service-connected PTSD.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).  Regardless of whether or not the Veteran responds, obtain his most recent VA treatment records, specifically from the Lyons Campus of the VA New Jersey Health Care System in Lyons, New Jersey.  

2.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 (2011), must be fully met.  
3.  Schedule the Veteran for a VA psychiatric examination.  The claims folder must be made available to the examiner.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's PTSD.  A complete rationale must be provided for each opinion expressed.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD and describe the extent to which the Veteran's service-connected PTSD affects his ability to obtain or retain gainful employment (without regard to his age or nonservice-connected disabilities).  

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished. 

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


